Citation Nr: 1500652	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  07-37 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a skin disability, to include chronic urticaria, xerosis, eczema, tinea cruris, tinea pedis with onychomycosis, punctuate keratolyis and calluses of the feet.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to claimed in-service chemical exposure.

3.  Entitlement to service connection for loss of vision, to include as secondary to a service-connected skin disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, schizophrenia and schizoaffective disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder. 

6.  Entitlement to service connection for a disorder manifested by lack of sleep, to include as secondary to a service-connected skin disability.

7.  Entitlement to service connection for the removal of teeth numbered 2, 4, 5, 12, 13, 16 and 31, to include as secondary to claimed in-service chemical exposure, to include for the purposes of entitlement to VA outpatient dental treatment.

8.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and March 2007 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  
In May 2011 and October 2014, the Veteran testified at hearings conducted before Veterans Law Judges (VLJs) Singleton and Sullivan, respectively.  Transcripts of both hearings have been associated with the claims file.

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJs.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review. 

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In this case, the Veteran has withdrawn three issues and the Board is either granting or remanding the remaining issues.  In light of the Board either granting or remanding the issues remaining on appeal, the Veteran is not harmed by not being provided the opportunity to testify before the third VLJ assigned to the panel.  To schedule a third hearing would needlessly hold up the grants being adjudicated herein.  

In November 2011, the case was remanded in pertinent part to obtain the Veteran's Social Security Administration (SSA) records and afford him a VA examination for his dental claim.  Except for the dental claim being remanded again, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for the removal of teeth and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for service connection for a respiratory disorder and loss of vision as well as an increased rating for his skin disability.

2.  By unappealed September 2004 and November 2004 rating decisions, the RO denied the petition to reopen the previously denied claim of service connection for a psychiatric disorder, to include adjustment disorder and PTSD, and denied service connection for depression/dysthymia, respectively, on the basis that there was no evidence showing a nexus between those disorders and his military service.

3.  Evidence received after the September 2004 and November 2004 denials relate to unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the underlying claim.

4.  By an unappealed September 2004 rating decision, the RO also denied service connection for a bilateral foot disorder on the basis that there was no evidence showing a nexus between any current disorder and his military service.

5.  Evidence received after the September 2004 denial relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral foot disorder and raises a reasonable possibility of substantiating the underlying claim.

6.  Schizoaffective disorder is as likely as not aggravated by the service-connected skin disability.

7.  Hammertoes are as likely as not related to the Veteran's military service.  

8.  A sleep disorder manifested by insomnia is as likely as not related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a rating in excess of 50 percent for a skin disability, to include chronic urticaria, xerosis, eczema, tinea cruris, tinea pedis with onychomycosis, punctuate keratolyis and calluses of the feet by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (4).

2.  The criteria for withdrawal of service connection for a respiratory disorder, to include as secondary to claimed in-service chemical exposure by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (4).

3.  The criteria for withdrawal of service connection for loss of vision, to include as secondary to a service-connected skin disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (4).

4.  The RO's September 2004 and November 2004 denials of the petition to reopen the previously denied claim of service connection for a psychiatric disorder, to include adjustment disorder and PTSD, and service connection for depression/dysthymia are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

5.  Evidence received since the final September 2004 and November 2004 rating decisions are new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).  

6.  The RO's September 2004 denial of service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  
7.  Evidence received since the final September 2004 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).  

8.  The criteria for service connection for schizoaffective disorder as secondary to the service-connected skin disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014); 38 C.F.R. § 3.310 (2006).

9.  The criteria for service connection for hammertoes have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

10.  The criteria for service connection for a sleep disorder manifested by insomnia have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (20143).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran is withdrawing three issues and the Board is either granting or remanding the remaining issues, no discussion of VA's duties to notify and assist is necessary.

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at a pre-hearing conference in October 2014, the Veteran withdrew his appeal of the issues of service connection for a respiratory disorder and loss of vision.  He also withdrew his appeal of the issue of an increased rating for his skin disability in written correspondence received at the October 2014 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of service connection for a respiratory disorder and loss of vision and an increased rating for a skin disability and they are dismissed.

	B.  New and Material

Service connection for a psychiatric disorder was initially denied in September 1992 because the evidence did not show that any disorder was related to the Veteran's military service.  A petition to reopen service connection for adjustment disorder and PTSD was denied in September 2004 because new and material evidence showing that such disorders were related to his military service was not received.  The RO also denied service connection for a bilateral foot disorder as the evidence did not show that any foot disorder was related to the Veteran's military service.  Service connection for depression/dysthymia was denied in a November 2004 rating decision as the evidence did not show those disorders were related to his military service.  After receiving notice of the September 2004 and November 2004 decisions, the Veteran did appeal the denial of those issues.  Later, however, he applied to have his claims reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the September 2004 and November 2004 rating decisions consisted of the Veteran's service treatment records (STRs), post-service medical records, and a September 2004 psychiatric VA examination.  His STRs did not show the diagnosis of any psychiatric or bilateral foot disorders other than the Veteran's service-connected skin disorders affecting his feet.  The September 2004 VA examiner diagnosed the Veteran with schizoaffective disorder and opined that the Veteran's skin condition might aggravate his emotional state.  None of the Veteran's treatment records showed that his claimed disorders were related to his military service.  

Accordingly, at the time of the denials in September 2004 and November 2004, the claims folder contained no competent evidence that acquired psychiatric and bilateral foot disorders were related to the Veteran's military service.  Thus, the RO, in September 2004 and November 2004, denied service connection for those issues.  The Veteran did not appeal the RO's decisions, and those denials became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2014); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2014).  

In reaching the conclusion that those decisions are final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issues of service connection for acquired psychiatric and bilateral foot disorders were received prior to the expiration of the appeal periods.  The September 2004 and November 2004 rating decisions are thus final.  

The relevant evidence received since the denials consists of additional medical records, a November 2012 VA general medical examination, and the Veteran's testimony at his May 2011 and October 2014 hearings.  The Veteran was diagnosed with hammertoes and neurogenic right foot pain at the November 2012 examination.  Treatment records showing a diagnosis of PTSD relate it to a post-service stressor in which the Veteran killed someone in self-defense and not to any in-service event.  Regarding his psychiatric disorders, the Veteran's testimony shows that he had in-service stressors and has had psychiatric complaints since his military service, to include being secondary to his service-connected skin disability.  As for his bilateral foot disorder, his October 2014 testimony establishes that the onset of his current foot problems began in service.  

The evidence of record obtained since the September 2004 and November 2004 rating decisions, particularly the Veteran's testimony, suggests that his current disorders may be related to his military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claims of service connection for acquired psychiatric and bilateral foot disorders.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen these claims.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen these previously denied claims.  


	C.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  During the pendency of this appeal, there was an amendment to the regulation pertaining to secondary service connection.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the regulation in effect before the change, which favors the claimant.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.


		1.  Acquired Psychiatric Disorder

The Veteran has been service-connected for a skin disability since August 1988, which has been evaluated as 50 percent disability from November 1988.  Post-service treatment records reflect psychiatric treatment dating back to August 1988.  

The September 2004 VA examiner diagnosed the Veteran with schizoaffective disorder and opined that it was aggravated by his service-connected skin disability.  

The Veteran's contentions throughout this appeal establish that his service-connected skin disability affects his psychiatric problems.  See, e.g., May 2011 Hearing Transcript (H.T.) at 26-27.  

Based on a review of the evidence, the Board concludes that service connection for schizoaffective disorder is warranted.  The evidence during this appeal reflects a current diagnosis of schizoaffective disorder.  After considering all of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that his current schizoaffective disorder has been aggravated by his service-connected skin disability.

Of particular importance to the Board is the September 2004 opinion from the VA examiner and the Veteran's contentions.  The Board accords the VA examiner's opinion great probative value as it was formed after interviewing the Veteran as well as reviewing his pertinent treatment records.  The Board acknowledges that the examiner did not quantify the degree of aggravation; however, the Veteran's current claim has been pending prior to the amendment placing a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  In addition to the VA examiner's opinion, the Veteran's contentions have suggested that his skin disability worsens his psychiatric disability.  The Veteran is competent and credible to testify regarding an increase in his psychiatric symptomatology due to his skin disability.  As evidenced by the currently assigned 50 percent rating for the Veteran's skin disability, which is the highest available, the evidence shows that such disability is fairly severe, supporting the Veteran's contentions that it negatively impacts his psychiatric functioning. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for schizoaffective disorder is, therefore, granted. 

		2.  Bilateral Foot Disorder

The Veteran's post-service treatment records contain bilateral foot complaints.  At the November 2012 VA examination, he was diagnosed with hammertoes.  

The Veteran's contentions throughout this appeal establish that his feet have bothered him since service.  See, e.g., October 2014 Hearing Transcript (T.) at 26-10.  

Based on a review of the evidence, the Board concludes that service connection for hammertoes is warranted.  The evidence during this appeal reflects a current diagnosis of hammertoes.  After considering all of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that his current hammertoes had their onset in service.

Of particular importance to the Board is the Veteran's contentions, particularly his testimony at his October 2014 hearing.  The Veteran is competent and credible to testify regarding the onset of his foot complaints beginning in service.  No medical professional has provided any medical opinion indicating that the Veteran's hammertoes were not incurred during his military service.  The evidence also fails to show any post-service injury to the Veteran's feet that could have caused such disorder.  As the Veteran's assertions are uncontradicted, the Board accords them great probative value.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for hammertoes is, therefore, granted. 
			3.  Sleep Disorder

The Veteran's post-service medical records reflect treatment for insomnia.  See, e.g., October 2010 VA mental health initial evaluation note.

At his October 2014 hearing, the Veteran testified that his sleep problems began in service and have continued since his military service.  T. at 9.

Based on a review of the evidence, the Board concludes that service connection for a sleep disorder manifested by insomnia is warranted.  The evidence during this appeal reflects current treatment of insomnia.  After considering all of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that his current sleep disorder manifested by insomnia had its onset in service.

Of particular importance to the Board is the Veteran's contentions, particularly his testimony at his October 2014 hearing.  The Veteran is competent and credible to testify regarding the onset of his sleep problems beginning in service.  No medical professional has provided any medical opinion indicating that the Veteran's insomnia did not begin during his military service.  The evidence does not show that the onset of the Veteran's current sleep disorder manifested as insomnia began after service or is due to a post-service event, injury, or disease.  As the Veteran's assertions are uncontradicted, the Board accords them great probative value.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for a sleep disorder manifested by insomnia is, therefore, granted. 


ORDER

The appeal of entitlement to service connection for a rating in excess of 50 percent for a skin disability, to include chronic urticaria, xerosis eczema, tinea cruris, tinea pedis with onychomycosis, punctuate keratolyis and calluses of the feet is dismissed.

The appeal of entitlement to service connection for a respiratory disorder, to include as secondary to claimed in-service chemical exposure is dismissed.

The appeal of entitlement to service connection for loss of vision, to include as secondary to a service-connected skin disability is dismissed.

New and material evidence having been presented, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, schizophrenia and schizoaffective disorder, is reopened.

New and material evidence having been presented, the claim of entitlement to service connection for a bilateral foot disorder is reopened.

Entitlement to service connection for schizoaffective disorder is granted.

Entitlement to service connection for hammertoes is granted.

Entitlement to service connection for a sleep disorder manifested by insomnia is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  The issue of service connection for the removal of teeth numbered 2, 4, 5, 12, 13, 16 and 31, to include as secondary to claimed in-service chemical exposure was remanded in November 2011 to afford the Veteran a VA examination.  After reviewing the examinations accorded to the Veteran, the Board concludes that they are not adequate.  Consequently, a remand for an addendum medical opinion is required.

As for the issue of entitlement to a TDIU, the Veteran does not currently meet the schedular criteria and the Board is unable to grant an extraschedular TDIU in the first instance.  In light of the grants of service connection within this decision, the Board concludes that the issue of entitlement to a TDIU should be remanded for the RO to rate the Veteran's now service-connected psychiatric, foot, and sleep disorders and to determine whether his service-connected disabilities render him unemployable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum medical opinion from the July 2014 VA dental and oral conditions examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a dental disorder due toxin exposure on active duty.  The examiner should address why such opinion cannot be provided without resorting to mere speculation.    

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Implement the grants of service connection for schizoaffective disorder, hammertoes and a sleep disorder manifested by insomnia, and assign disability ratings for those disabilities.

4.  If, after implementing the grants of service connection for schizoaffective disorder, hammertoes and a sleep disorder manifested by insomnia, the Veteran does not meet the schedular criteria for the award of a TDIU, then refer the TDIU claim to the Director, C&P Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b)(1) . A copy of the Director's decision on this extraschedular TDIU claim must be included in the claims file.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________
DEBORAH W. SINGLETON
Veterans Law Judge 
Board of Veterans' Appeals

______________________________
ROBERT E. SULLIVAN
Veterans Law Judge 
Board of Veterans' Appeals




______________________________
M.C. GRAHAM
Veterans Law Judge 
Board of Veterans' Appeals




Department of Veterans Affairs


